Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2	The information disclosure statement (IDS) submitted on 06/20/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reference signal adding unit and crossing count measuring unit in claim 3. Such claim limitation(s) is/are: diagnosing unit in claim 7, 8, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Status
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3	Claims 1-2 and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neti et al. (US 2014/0167810 A1) in view of Inoshita et al. (US 6,446,231 B1).


    PNG
    media_image1.png
    793
    716
    media_image1.png
    Greyscale

4	Regarding to claim 1, Neti discloses a state detecting system which detects a state of a machine device (FIG. 1-4, Item 100 discloses a detection of electromechanical machines (EMM) in Paragraph [0015]) based on a detection signal (FIG. 1-4, Item 202 discloses a determine a fault detection signal in Paragraph [0017]) from a detecting element (FIG. 1-4, Item 180 discloses a at least one vibration sensor 180 to measure electrical signals and vibration signals from the EMM 160 in Paragraph [0017]) provided to the machine device, the state detecting system comprising 
a non-normal time rate detecting unit (FIG. 1-5, Item 190 discloses a controller based device performs a calculation of  signals 202 representative of plurality of diagnostic parameters for determining the fault in Paragraph [0019]) which detects a rate or a value as a non-normal time rate, the rate being a rate of a value of a time during which an amplitude of the detection signal (FIG. 1-5, Item 412 discloses a signal represents a spectrum of a stator current during a healthy gearbox condition in Paragraph [0035]) exceeds a predetermined normal amplitude within a predetermined time (FIG. 1-5, Item 406 discloses a signal representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 in Paragraph [0019]) and the value being physically equivalent to the rate (FIG. 1-5, Item 406 discloses a signal with normal state and fault state 406 with higher amplitude  in Paragraph [0019]).

    PNG
    media_image2.png
    776
    707
    media_image2.png
    Greyscale

However Neti does not explicitly teach a rate of an integration value
However, Inoshita teaches a rate of an integration value (Fig. 10-13 Item 101 discloses integrated circuit receives current or voltage signal which is function of time  in Col. 3 Lines [0023-0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti to further utilize a semiconductor integrated circuit as taught by Inoshita in order to provide integrated value in a completed and one logical state in Col. 3 Lines [0023-0040]).

5	Regarding to claim 2, Neti in view of Inoshita discloses the state detecting system according to claim 1, wherein the non-normal time rate detecting unit (FIG. 1-5, Item 190 discloses a controller for determining the fault or normal state in Paragraph [0019 & 0035]) detects the rate of the integration value (Inoshita teaches Fig. 10-13 Item 101 discloses integrated time circuit) of the time during which the amplitude of the detection signal exceeds the normal amplitude within the predetermined time (FIG. 1-5, Item 406 discloses a signal with normal state and fault state 406 with higher amplitude  in Paragraph [0019]).

6	Regarding to claim 7, Neti discloses the input state detecting system according to claim 1, further comprising a diagnosing unit (FIG. 1-5, Item 190 discloses a controller based device 190 employs a conditional monitoring system (CMS) in Paragraph [0019 & 0035]) which diagnoses deterioration (FIG. 1-4, Item 202 discloses a fault detection signal which is considered deterioration in Paragraph [0017]) based on the non-normal time rate (FIG. 1-4, Item 202 discloses a fault detection signal in Paragraph [0017]).

7	Regarding to claim 8, Neti discloses the state detecting system according to claim 7, wherein the diagnosing unit (FIG. 1-5, Item 190 discloses a controller based device 190 employs a conditional monitoring system (CMS) in Paragraph [0019 & 0035]) calculates a moving average of the non-normal time rates, and excludes an unexpected error from the deterioration diagnosis based on the moving average (FIG. 1-5, Item 190 discloses a controller for determining the diagnostic parameter may be an average value in Paragraph [0019 & 0025]).

8	Regarding to claim 9, Neti discloses the state detecting system according to claim 1, further comprising a transmitting unit (FIG. 1-4, Item 180 transmits a signal to controller 190 therefore includes transmitting unit) which transmits the non-normal time rate (FIG. 1-4, Item 202 discloses a fault detection signal in Paragraph [0017]) to a network (FIG. 1-4, Item 190 or 200).

9	Regarding to claim 10, Neti discloses the state detecting system according to claim 1, further comprising a storage unit (FIG. 1-5, Item 200 discloses a memory 200 which may be a random access memory (RAM) in Paragraph [0016]) which stores the amplitude calculated based on the detection signal (FIG. 1-5, Item 202 discloses a fault detection signal in Paragraph [0017]) at a certain point of time as the normal amplitude (FIG. 1-5, Item 412 discloses represents a signal during a healthy gearbox state and signal 406 represents a faulty gearbox state in Paragraph [0035]).

10	Regarding to claim 11, Neti discloses a state detecting system which detects a state of a machine device, the state detecting system comprising: 
an input device (FIG. 1-5, Item 190 discloses controller based device 190 may include an input device (not shown) representative of plurality of diagnostic parameters for determining the fault in Paragraph [0016]) which receives a rate or a value as a non-normal time rate based on a detection signal (FIG. 1-4, Item 202 discloses a determine a fault detection signal in Paragraph [0017]) from a detecting element (FIG. 1-4, Item 180 discloses a at least one vibration sensor 180 to measure electrical signals and vibration signals from the EMM 160 in Paragraph [0017]) provided to the machine device, the rate being a rate of a value of a time during which an amplitude of the detection signal (FIG. 1-5, Item 412 discloses a signal represents a spectrum of a stator current during a healthy gearbox condition in Paragraph [0035]) exceeds a predetermined normal amplitude within a predetermined time (FIG. 1-5, Item 406 discloses a signal representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 in Paragraph [0019]), and the value being physically equivalent to the rate; and

a diagnosing unit (FIG. 1-5, Item 190 discloses a controller based device 190 employs a conditional monitoring system (CMS) in Paragraph [0019 & 0035]) which diagnoses deterioration of the machine device based on the non-normal time rate (FIG. 1-5, Item 190 discloses a controller or computer outputs fault detection signal 216 may be representative of one or more diagnostic parameters in Paragraph [0017]).
However Neti does not explicitly teach a rate of an integration value
However, Inoshita teaches a rate of an integration value (Fig. 10-13 Item 101 discloses static time integrated circuit in Col. 3 Lines [0023-0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti to further utilize a semiconductor integrated circuit as taught by Inoshita in order to provide integrated value in a completed and one logical state in Col. 3 Lines [0023-0040]).

11	Regarding to claim 12, Neti discloses a state detecting method for detecting a state of a machine device based on a detection signal obtained from a detecting element provided to the machine device, wherein the state detecting method 
is executed by an information processing device or hardware (FIG. 1-5, Item 100 discloses a controller 190 based device performs a calculation of signals 202 representative of plurality of diagnostic parameters for determining the fault in Paragraph [0019]) including an input device (FIG. 1-5, Item 190 discloses controller based device 190 may include an input device (not shown) representative of plurality of diagnostic parameters for determining the fault in Paragraph [0016]), a storage device (FIG. 1-5, Item 200 discloses a memory 200 in Paragraph [0016]), a processing device  (FIG. 1-5, Item 190 discloses controller 190 in Paragraph [0016]) and an output device (FIG. 1-5, Item 216 discloses a fault detection signal 216 could be viewed on display or monitor in Paragraph [0016]),, and
includes detecting a rate or a value as a non-normal time rate (FIG. 1-4, Item 202 discloses a determine a fault detection signal in Paragraph [0017]), the rate being a rate of an integration value of a time during which an amplitude (FIG. 1-5, Item 412 discloses a signal represents a spectrum of a stator current during a healthy gearbox condition in Paragraph [0035]) of the detection signal exceeds a predetermined normal amplitude (FIG. 1-5, Item 406 discloses a signal representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 in Paragraph [0019]) within a predetermined time, and the value being physically equivalent to the rate.
However Neti does not explicitly teach a rate of an integration value
However, Inoshita teaches a rate of an integration value (Fig. 10-13 Item 101 discloses static time integrated circuit in Col. 3 Lines [0023-0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti to further utilize a semiconductor integrated circuit as taught by Inoshita in order to provide integrated value in a completed and one logical state in Col. 3 Lines [0023-0040]).

12	Regarding to claim 13, Neti discloses the state detecting method according to claim 12, wherein the storage device (FIG. 1-5, Item 200 discloses a memory 200 which may be a random access memory (RAM) in Paragraph [0016]) stores an amplitude based on the detection signal (FIG. 1-5, Item 202 discloses a determine a fault detection signal in Paragraph [0017]) at a certain point of time as the normal amplitude, and
the processing device (FIG. 1-5, Item 190 discloses controller to determine a fault detection signal 216 in Paragraph [0016]) calculates the value of the time during which the amplitude of the detection signal (FIG. 1-5, Item 412 discloses a signal represents a spectrum of a stator current during a healthy gearbox condition in Paragraph [0035]) exceeds the normal amplitude within the predetermined time (FIG. 1-5, Item 406 discloses a signal representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 in Paragraph [0019]).
However Neti does not explicitly teach a rate of an integration value
However, Inoshita teaches a rate of an integration value (Fig. 10-13 Item 101 discloses static time integrated circuit in Col. 3 Lines [0023-0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti to further utilize a semiconductor integrated circuit as taught by Inoshita in order to provide integrated value in a completed and one logical state in Col. 3 Lines [0023-0040]).


13	Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neti et al. (US 2014/0167810 A1) in view of Inoshita et al. (US 6,446,231 B1) in further view of Yoshida et al. (US 2007/0062753 A1).

14	Regarding to claim 6, Neti discloses the state detecting system according to claim 1, including the non-normal time rate detecting unit.
However Neti does not explicitly teach a capacitor which is charged during the time during which the amplitude of the detection signal exceeds the normal amplitude, and a voltage measuring unit which measures a voltage of the capacitor.
However, Yoshida teaches a capacitor (FIG. 1-2, Item 17 discloses a capacitor  coupled to sine wave AC voltage V0 output from the oscillation circuit 15 in Paragraph [0046]) which is charged during the time during which the amplitude of the detection signal exceeds the normal amplitude, and
a voltage measuring unit (FIG. 1-2, Item 20 discloses a detection circuit 20 for conducting conversion of the signal to an absolute value and rectification in Paragraph [0046]) which measures a voltage of the capacitor.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti and Inoshita to further utilize a detecting circuit which measures a voltage of the capacitor as taught by Yoshida in order to provide to convert the voltage represented by a sine wave to a digital signal in Paragraph [0051]).

15	Regarding to claim 15, Neti discloses the state detecting method according to claim 12.
However Neti does not explicitly teach wherein the hardware includes a capacitor, the capacitor is charged during the time during which the amplitude of the detection signal exceeds the predetermined normal amplitude within the predetermined time, and
a voltage of the capacitor at an end of the predetermined time is measured.
However, Yoshida teaches wherein the hardware includes a capacitor (FIG. 1-2, Item 17 discloses a capacitor in Paragraph [0046]), the capacitor (FIG. 1-2, Item 17 discloses a capacitor coupled to sine wave AC voltage V0 output from the oscillation circuit 15 in Paragraph [0046]) is charged during the time during which the amplitude of the detection signal exceeds the predetermined normal amplitude within the predetermined time, and
a voltage of the capacitor at an end of the predetermined time is measured (FIG. 1-2, Item 20 discloses a detection circuit 20 for conducting conversion of the signal to an absolute value and rectification in Paragraph [0046])  .
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the detecting faults in a mechanical device of an electromechanical device as taught by Neti and Inoshita to further utilize a detecting circuit which measures a voltage of the capacitor as taught by Yoshida in order to provide to convert the voltage represented by a sine wave to a digital signal in Paragraph [0051]).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of the reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art or record taken alone or in combination fail to teach or suggest a state detecting system according to claim 1, wherein the non-normal time rate detecting unit includes
a reference signal adding unit which adds a reference signal to the detection signal and generates a reference addition signal, and
a crossing count measuring unit which measures a number of times that the reference addition signal crosses a positive value and a negative value within the predetermined time”. In combination with all the other elements of claim 3.  

	Claims 4-5 are also allowed as they further limit claim 3.
Regarding claim 14 the prior art or record taken alone or in combination fail to teach or suggest the state detecting method according to claim 12, wherein
the processing device or the hardware generates a reference signal, adds the reference signal to the detection signal and generates a reference addition signal, and
measures a number of times that the reference addition signal crosses a positive value and a negative value within the predetermined time..”. In combination with all the other elements of claim 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/           Examiner, Art Unit 2868                                                                                                                                                                                             

/LEE E RODAK/           Primary Examiner, Art Unit 2868